              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                CRIMINAL CASE NO. 1:07-cr-00115-MR


UNITED STATES OF AMERICA,        )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )                      ORDER
                                 )
CHRISTOPHER EUGENE HARRIS,       )
                                 )
                   Defendant.    )
________________________________ )

     THIS MATTER is before the Court upon the Defendant’s letter, which

the Court construes as a motion for early termination of the term of

supervised release. [Doc. 66].

     On February 29, 2008, the Defendant pled guilty to one count of

possessing five or more grams of cocaine base with intent to distribute, in

violation of 21 U.S.C. § 841(a); and one count of being a felon in possession

of a firearm, in violation of 18 U.S.C. § 922(g)(1). [Docs. 13, 14]. On

September 30, 2008, the Defendant was sentenced to a total term of 188

months’ imprisonment and four years of supervised release and ordered to

pay a special assessment of $200.00 and his court-appointed counsel fees.

[Doc. 19]. On February 12, 2019, pursuant to the First Step Act of 2018 and




        Case 1:07-cr-00115-MR Document 67 Filed 04/12/21 Page 1 of 4
18 U.S.C. § 3582(c)(1)(B), the Court reduced the Defendant’s total term of

imprisonment to time served plus ten (10) days and reduced the Defendant’s

term of supervised release to three (3) years. [Docs. 64, 65]. On February

22, 2019, the Defendant commenced his term of supervised release.

      The Defendant now moves the Court to exercise its discretion and

terminate his term of supervised release. [Doc. 66].

      In order to terminate a defendant’s term of supervised release, the

Court must be “satisfied that such action is warranted by the conduct of the

defendant and the interest of justice.” 18 U.S.C. § 3564(c). In the present

case, the Defendant’s supervising probation officer reports that the

Defendant has done well during the period of supervision and made positive

lifestyle changes. The Defendant’s supervising probation officer also reports,

however, that the Defendant still has a significant outstanding financial

obligation of $6,344.24 for court-appointed counsel fees, to which no

payments have been collected. In light of the Defendant’s outstanding

financial obligations, the Government has advised the Court that it objects to

the Defendant’s request.

      Here, the Defendant’s compliance with the terms and conditions of

supervised release is commendable and while his outstanding financial

obligation is significant, no collections have been made towards the


                                      2

        Case 1:07-cr-00115-MR Document 67 Filed 04/12/21 Page 2 of 4
outstanding balance and he is otherwise a candidate for early termination of

supervised release.1 Further, the Defendant’s supervision can be terminated

without remitting his financial obligation, as the outstanding balance can be

collected by civil means through the U.S. Attorney’s Office. Therefore, the

Court is satisfied that the early termination of the Defendant’s supervised

release is warranted by the Defendant’s conduct and is in the interest of

justice. See 18 U.S.C. § 3583(e)(1).

       Accordingly, IT IS, THEREFORE, ORDERED that the Defendant’s

letter [Doc. 66], which the Court construes as a motion for early termination

of the term of supervised release, is GRANTED, and the Defendant’s term

of supervised release is hereby terminated.

       IT IS FURTHER ORDERED that the outstanding balance of the court-

appointed counsel fees be collected by civil means through the U.S.

Attorney's Office.




1  Upon review of the Defendant’s motion, the Court notes that the Defendant’s was
ordered to pay court-appointed counsel fees prior to U.S. v. Moore, 666 F.3d 313, 322
(4th Cir. 2012) (holding that the “district court must base the reimbursement order on a
finding that there are specific funds, assets, or asset streams (or the fixed right to those
funds, assets or asset streams) that are (1) identified by the court and (2) available to the
defendant for the repayment of the court-appointed attorneys' fees”). As such, if the
Defendant was sentenced post Moore, he would have no such obligation to pay court-
appointed counsel fees.


                                             3

          Case 1:07-cr-00115-MR Document 67 Filed 04/12/21 Page 3 of 4
     The Clerk is directed to serve a copy of this Order on the Defendant,

counsel for the Government, and the United States Probation Office.

     IT IS SO ORDERED.
                                Signed: April 12, 2021




                                     4

       Case 1:07-cr-00115-MR Document 67 Filed 04/12/21 Page 4 of 4
